Citation Nr: 1752620	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating for service-connected headaches.  

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to May 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.    

In September 2014, an informal Decision Review Officer (DRO) hearing was held at the RO in regard to the Veteran's claim for service-connection for headaches.  A transcript of the hearing is associated with the claims file.

In April 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing in regard to his current claim on appeal.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a TDIU has been raised by the record in an April 2016 hearing before the Board, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Nevertheless, as will be discussed below, the Board has jurisdiction over this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU is part and parcel of a claim for increased compensation).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for service-connected headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to service connection for left ear hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for left ear hearing loss by the Veteran (or his or her authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

At his April 2016 hearing before the Board, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for left ear hearing loss.  As there remains no allegation of error of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review the claim.  Accordingly, the issue must be dismissed.


ORDER

The appeal as to entitlement to service connection for left ear hearing loss is dismissed.  


REMAND

In a September 2014 DRO hearing, the Veteran testified that he experienced two to three headaches a month and then once a year he experienced headaches every day for two to three weeks.   In November 2014, the Veteran received a VA neurology examination consultation in regard to his claim for service-connection for headaches.  That examination did not address the frequency and severity of his headaches.  Moreover, the examiner did not address the Veteran's lay statements regarding the frequency of his headaches.

In a December 2014 rating decision, the Veteran was granted service connection for headaches and assigned a noncompensable rating.  The Veteran contends that he is entitled to a compensable evaluation for his headaches, as once a year he experienced headaches that occurred every day for a two to three week span, with one to five headaches occurring in the same day.  See January 2015 Notice of Disagreement.  

In light of the above, the Board finds that the claim on appeal must be remanded to the AOJ to provide an adequate medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Next, the United States Court of Appeals for Veterans Claims has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, supra.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

As noted above, the Veteran has asserted in an April 2016 hearing before the Board that he was unable to work as a result of his service-connected headaches. Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of a TDIU, in accordance with the holding in Rice.

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on that issue should be deferred pending final disposition of the claim for an increased evaluation for the Veteran's service-connected headaches.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his headaches.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain all outstanding VA treatment records for the Veteran dated from September 2016 to the present.

2. The AOJ should contact the Veteran to obtain his employment history, educational and vocational attainment, and any other information necessary to adjudicate a claim for TDIU.

3. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's headaches in the final report of the evaluation.  

The examiner is asked to address the functional effect that all of the Veteran's service-connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects the examiner should consider the Veteran's educational and vocational history, but must not consider the Veteran's age or the effects of any non-service connected disabilities.

4. In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

5. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


